NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5100-14T4

JAMES HUGHES,

        Plaintiff-Appellant,

v.

TOWN OF WESTFIELD PLANNING
BOARD and THE STOP AND SHOP
SUPERMARKET COMPANY, LLC,
A Delaware Limited Liability
Company,

        Defendants-Respondents.



              Argued May 16, 2017 – Decided June 30, 2017

              Before Judges Reisner, Koblitz and Mayer.

              On appeal from the Superior Court of New
              Jersey, Law Division, Union County, Docket No.
              L-0785-14.

              Ronald S. Gasiorowski argued the cause for
              appellant    (Gasiorowski     &    Holobinko,
              attorneys; Mr. Gasiorowski, on the briefs).

              Howard D. Geneslaw argued the cause for
              respondent The Stop & Shop Supermarket Company
              LLC (Gibbons P.C., attorneys; Mr. Geneslaw,
              of counsel; Mr. Geneslaw and Jennifer Phillips
              Smith, on the brief).
          Russell M. Finestein argued the cause for
          respondent Town of Westfield Planning Board
          (Finestein & Malloy LLC, attorneys; Michael
          D. Malloy, of counsel; Mr. Malloy and Corrine
          Tighe, on the brief).

PER CURIAM

     Plaintiff James Hughes appeals from a June 9, 2015 order,

corrected and amended on July 21, 2015, dismissing his complaint

in lieu of prerogative writs against defendants Town of Westfield

Planning Board (Board) and Stop & Shop Supermarket Company, L.L.C.

(Stop & Shop).

     The appeal concerns the Board's approval of Stop & Shop's

land use application in connection with a planned renovation and

expansion of an existing supermarket in Westfield.1       Hughes is

admittedly acting as a strawman for a commercial competitor,

Village Supermarkets, Inc., which operates a supermarket in nearby

Garwood and which is funding this litigation. Both sides presented

expert witnesses before the Board, and more than a dozen members

of the public presented comments in support of the application.

After fourteen days of hearings, the Board approved the application


1
  The supermarket was a permitted use, but the expansion plans
required variances with respect to signage, parking, setbacks, and
other issues. Due to the topography of neighboring properties,
which   sloped  upward,   several   residential   buildings   were
considerably higher in elevation than the supermarket.       As a
result, the applicant also sought a variance to build a twenty-
foot sound wall to protect its neighbors against noise from the
expanded supermarket.

                                2                           A-5100-14T4
in   a    seventy-six      page   Amended   and   Restated    Resolution.

Significantly, on the issues of planning, parking and noise, the

Board    credited   the    applicant's   expert   witnesses   instead    of

plaintiff's experts.

     On this appeal, plaintiff presents the following points of

argument:

            POINT ONE

                THE TRIAL COURT ERRED IN NOT FINDING THAT
                THE APPLICANT ERRONEOUSLY CALCULATED THE
                PARKING SPACE DEFICIENCY AND THE BOARD
                IMPROPERLY ACCEPTED AND APPROVED THE
                PROJECT WITH THE MISREPRESENTED PARKING
                DEFICIENCY.

            POINT TWO

                THE BOARD'S FAILURE TO REQUIRE COMPLIANCE
                WITH THE STATE NOISE CODE AND WESTFIELD
                NOISE   REGULATIONS    AS   TO   ADJACENT
                PROPERTIES, PARTICULARLY THE ADJACENT
                COMMERCIAL    OFFICE     SITE    WARRANTS
                REVERSAL.

            POINT THREE

                THE   APPROVAL    OF   THIS   SUPERMARKET
                EXPANSION   ---   REQUIRING   SUBSTANTIAL
                VARIANCES FOR DEFICIENT PARKING, A 20'
                HIGH WALL WITHOUT SETBACKS, AND UNSAFE
                TRUCK/PEDESTRIAN ACCESS --- IMPROPERLY
                ALLOWS    THE   OVERUTILIZATION    OF   A
                DEFICIENTLY SIZED SITE, AND IS ARBITRARY,
                CAPRICIOUS AND UNREASONABLE.

                1.        The Resolution is not adequate
                          as a matter of law.

                2.        There was insufficient evidence

                                     3                            A-5100-14T4
                      in the record to support the
                      requested relief.

     Plaintiff     previously   presented     those   contentions      to

Assignment Judge Karen M. Cassidy, who discussed them at length

and rejected them in a thorough written statement of reasons issued

on June 9, 2015.    After reviewing the entire record, including the

transcripts of the Board hearings, we affirm for the reasons stated

by Judge Cassidy.    We add only the following comments.

     Based on our review of the record, the Board's Amended and

Restated    Resolution   was    sufficient,    and    its   credibility

determinations are worthy of our usual deference.           See Klug v.

Bridgewater Twp. Planning Bd., 407 N.J. Super. 1, 13 (App. Div.

2009).     There is substantial credible evidence to support the

Board's findings, and its decision to grant the application was

not arbitrary or capricious.     See Kramer v. Bor. of Sea Girt Bd.

of Adjustment, Sea Girt, 45 N.J. 268, 296 (1965); Klug, supra, 407

N.J. Super. at 13-14.    Plaintiff's appellate arguments are largely

based on his experts' opinions, which the Board did not find

persuasive.

     Affirmed.




                                   4                            A-5100-14T4